Title: From Thomas Boylston Adams to Joseph Pitcairn, 17 June 1801
From: Adams, Thomas Boylston
To: Pitcairn, Joseph



Dear Sir.
Philadelphia 17th: June 1801.

Your favors of the 7th: & 31st: of March & 3d: of April, are yet unacknowledged, though they have been some time received. No vessel has sailed directly for your port Since I last wrote, until the Ship Benjamin, on board of which I sent you a packet of the Port folio. I also sent a packet for my Brother, but I apprehend he will have left Berlin before it can arrive, though possibly he may not have embarked for home.
The Spectateur & another pamphlet have likewise been received from You; but this pamphlet addressed by my brother to my father, & enclosed by you to me, was unfortunately put on board a Ship, bound to NewYork, though said, on the cover, to be sent by the Pennsylvania, for this place; coming by Post to me, it inflamed my postage bill, rather more than a poor attorney can bear without grumbling; so I charge you to be more careful, in future, how you enclose pamphlets to me, which are addressed to another person. Congress conferred the privilege of franking, upon John Adams, but they were not so generous to his son.
I thank you for all your political intelligence. Poor, free, imperial Hamburg! How art thou bandied about like a football, kicked, cuff’d & squeezed, until thou hast scarce breath enough left to Sigh a complaint, at thy indignities! Thou has been convicted at sundry times & in divers manners of being rich, and because thou wouldst not fight, thou fain must pay. I hate to see the weak trodden under foot, but Since the abrogation of the law of Nations, this has been a trick of the times. I think however, that these little, paltry, insignificant, trading towns, which are mock-dignified by the epithet of free & imperial Cities, are such a burlesque on sovereignty, that I care little who takes them under protection, provided it be a power competent to the service.
I presume you get newspapers from this place, and therefore I need not tell you any thing about the heinous sins of our political rulers. They are chronicled every day in the vehicles of Scandal, otherwise called free presses. There is Sore complaint at removals from Office, and there is unceasing clamor that so few removals are made. The sovereign, begins to bellow, about the loaves & fishes, which are the very quintescence of Republicanism. The Alpha & Omega of democracy. “We have yet gained little,” Say the Republicans, if any federal officer be continued in employ, and it is beginning to transpire, that the triumph of principle, in the late struggle of parties, is nothing more than the triumph of the unprincipled office-seekers of the Country.
We hear & read every day, that our fathers fought & bled for the Sake of establishing a free & independent republic—Well, we had flattered ourselves, (till lately, that when we have been bettered informed) that we had been living under a republican form of government, & Some have been foolish enough to think, that the Country has prospered under the administration of the two first Presidents; but we are now assured, by all the democratic prints, that the Independence, that which was declared in 1776. was never established till the 4th: March 1801.
My dear Sir, you seem to retain a respect for the good sense of my Countrymen & are willing to believe, that fair argument & free discussion, will yet avail, in preserving our political institutions. I advise you to banish this impression, as too destitute of foundation, for if a people were ever befooled & besotted with intemperate zeal for any thing, my Countrymen certainly are, for the name of Republicanism. But enough. I ought, like Noah’s sons to step back & cover the nakedness of a parent.
I believe “a political intolerance, as despotic as wicked,” is about to commence. Hitherto we have seen but little of it, though, I have looked for it, more than others, who have more faith than I had in smooth words. You I think may calculate upon being removed, provided any body should want to be Consul at Hamburg.
Your old friend Clinton has again got into the saddle upon the back of NewYork. The good beast called the Sovereign, had always a propensity to be ridden by this jockey, and only threw him out of his Seat, by stumbling over Jay.
Our NewYork & Boston friends are well. The enclosed half Centinel will afford you some reading—
With great esteem I am, dear sir, / your friend & hble Servt:

Thomas B Adams